DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, “RCE” including the fee set forth in 37 CFR 1.17(e), was filed on 7/19/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 7/19/2022 from which Claims 1-4, 6, and 8-20 are pending where Claims 9-20 are withdrawn and Claims 5, 7 and 21 are cancelled.  Of the claims under consideration, 1-4, 6 and 8, Claims 1-2 and 6 are amended    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/19/2022.   
Claim Rejections - 35 USC § 112(a)
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-4 6, and 8, amended Claim 1 recites “. . . wherein water content in the organic solvent is no more than 0.01 wt%.”  The application as filed as represented by U.S. Patent Application Publication No. 2021/0024777, (hereinafter “Pub”) at ¶s 0057 and 0060 describes any suitable organic solvent that effectively serves as a medium to contain the other components of the composition may be used, where the organic solvent has a very low water content or substantially devoid of water such as a water content in the organic solvent that is no more than 0.01%.  The amount of organic solvent present is up to 97.4% of the composition or in the range of from about 0.1 wt% to 97.4 wt% . . . of the composition.    
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed.  This is because the specification as filed does not describe the genus of - - water content in the organic solvent is no more than 0.01 wt% - - , but rather a genus of a water content in the organic solvent is no more than 0.01 %.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description in the application as filed because water content in the organic solvent of not more than 0.01 wt % is not described and the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of water content in the organic solvent is no more than 0.01 wt%.  The description in the application as filed represented by the published U.S. Patent Application is of a water content in the organic solvent is no more than 0.01 %, while the amount of solvent in the composition is described in terms of wt. %.    
Claim Rejections - 35 USC § 112(b)
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-4, 6 and 8, Claim 1 recites ““. . . wherein water content in the organic solvent is no more than 0.01 wt%.”  This recitation is unclear, vague and indefinite whether the no more of than 0.01 wt% for water is like the solvent described in wt% of the composition as the basis for the wt. % of the composition or the % of water has as a basis the amount of solvent that is not recited in Claim 1.  Therefore the 0.01 % of water is based would be of an unknown amount in the pending claim 1.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by U.S. 2011/0166251, Wong et al. (hereinafter “Wong”).  
For Claims 1, 6 and 8 Wong discloses at ¶s 00320033 a coupling agent treatment {reading on composition of the pending claims 1 and 8} having 3-aminopropyltrimethoxysilane {which with amino as a Y amine, and propyl as a C3 R where n=1 and methoxy as a X of C1 alkoxy group with m=3 meets formula (I)} including a solvent of toluene {reading on Claim 8 as a solvent with a water content not more than 0.01 wt%} and a catalyst of triethylamine.  The coupling agent can be applied to help form chemical bonds between the polymer(s) and the metal(s) for a change in surface chemistry enhancing the bonding or adhesion between the biodegradable metallic material(s) and a biodegradable polymeric substrate.  These disclosures of a composition consisting of aminopropyltrimethoxysilane, triethylamine catalyst, and toluene anticipate pending Claims 1, 6 and 8  
Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as obvious over the article entitled “Influence of Different Solvents on the Morphology of APTMS-Modified Silicon Surfaces”, G. Jaksa et al. Applied Surface Science 315, pgs. 516- 522 (2014) (hereinafter “Jaksa”) in view of CN 104845523B, Li et al. a copy of the English machine translation of which was supplied by Applicants, which will be referenced throughout this Office Action for disclosures and referred to as “Li”.   
Regarding Claims 1-4, 6 and 8, Jaksa discloses in the entire document particularly in the abstract and at page 517 and §s 2.1 and 4, the modification of a substrate like single-crystal silicon wafers with self-assembled layers of 3-aminopropyltrimethoxysilane (APTMS) from a solution of APTMS in five solvents with different polarities under various reaction conditions to form a film {APTMS as shown in Fig. 1 of Jaksa reads on formula (I) of Claim 1 with amino as a Y amine, and propyl as a C3 R where n=1 and methoxy as a X of C1 alkoxy group with m=3 and on pending Claim 6}.  The surface composition and the chemical bonding were characterized by X-ray photoelectron spectroscopy and the morphology of the modified surfaces was investigated using atomic force microscopy and scanning electron microscopy.  Results show that the amount of coatings and the morphology of the modified surface strongly depend on the type of solvent.  From page 517, left col, 1st full ¶ silanization was carried out in in a non-polar solvent (dried toluene), polar aprotic solvents (dried acetone, N,N-dimethylformamide and acetonitrile) and a polar protic solvent (dried absolute ethanol) for various deposition times and temperatures {toluene, acetone and ethanol, i.e. ethyl alcohol, read on pending Claim 8 as a solvent with no more than 0.01 wt% water content also for pending Claim 1}.  The modification of the freshly cleaned wafers was carried out in a 3-mM solution of 3-aminopropyltrimethoxysilane (APTMS) in an anhydrous solvent {reading on or overlapping solvent with no more than 0.01 wt% water content}.  Results show that the amount of coating and a significant influence on the morphology of the modified surface depend on type of the appropriate solvent and consequently its adhesion/adsorption properties.  With APTMS molecules modifying the surface of MEMS (micro-electromechanical systems) explosive gases can be detected and for best response of the sensor (selectivity, rapid response, reversibility, etc.) it is essential to understand the modification parameters.  Acetonitrile and toluene leads to the formation of a rough surface with a large density of APTMS polymerized molecules in the form of islands.  When using acetone and ethanol as a solvent the modified surface was a smooth and thin with a very low density of the APTMS islands (See Table 1).   
Jaksa discloses a composition consisting of APTMS of formula (I) and anhydrous solvent, i.e. water content not more than 0.01 wt% for Claims 1 and 8, however Jaksa does not expressly disclose a catalytic agent like those of pending Claim 1 or amounts as in Claims 2-4.  
Li like Jaksa is directed to a composition of aminosilane for surface modification as disclosed in the abstract and at ¶s [0001], [0004-0023], [0028] and [0074]-[0077] and its claims, surface processing technologies for substrates, where after the composition is used to process surfaces of base materials such as ceramic, {i.e. which would be like silicon wafers}, glass, metal or polymer and the like, for a coating obtained having strong adhesive power, high hardness and excellent mechanical properties and scratch resistance.  The composition for coating a substrate comprises an organosilane (e.g. aminosilane), a catalytic agent and an organic solvent (abstract, ¶s [0004]-[0023], [0028]).  From the abstract and claims 1 and 4 the composition has up to 8 parts of amino-hydrocarbon alkoxy silane like 3-aminopropyltrimethoxysilane or N-β- aminoethyl ~γ- aminopropyltrimethoxy silane {reading on pending Claim 1}.  For pending claim 1 the former silane meets formula (I) with n=1 and m=3 and Y and amino group and R a propyl group of C3 and X the methoxy group of C1.  The latter silane also meets formula (I) where Y is an amine of N-β- aminoethyl ~γ- amino and the rest in the same manner as the former aminoalkylalkoxysilane.  From ¶ 0023 the amino hydrocarbyl alkoxysilanes reduce the cost of the composition, may also improve the adhesive strength of the resin to the substrate.  From ¶ 0028 the composition with the substrate surface can be used for water, oil and antifouling treatment, especially for energy and polyfunctional fluorine-containing silicone resin hard substrate surface functional groups react, waterproof ceramic, glass, metal, or other polymer, oil and antifouling treatment, such as various buildings particularly ceramic tiles, bathtubs, toilets, natural or artificial stone, wind glass, mirrors, optical lenses, lens polymers.  
Example 8 of Li discloses a composition comprising - 18 wt% of an organosilane (e.g. 8 g of N-((3-aminoethyl)-γ-aminopropyl trimethoxysilane) {reading on pending Claims 2 and 6}, - 3.5 wt% of a catalyst agent (e.g. 2 g of triethylamine) {reading on pending Claim 1}, and - 45 wt% of an organic solvent (e.g. 20 g of acetone) {reading on pending Claims 4 and 8}, based on the total composition weight of 44 g.  Li also discloses a method of coating a substrate comprising cleaning a surface of the substrate with an organic solvent (e.g. acetone), applying a layer of the composition to a surface of the substrate, and drying the coating layer to obtain the coated substrate (¶s [0074]-[0077]).  From the abstract the amount of catalyst can be 0.74 to 2 parts which gives with the aminosilane at 8 parts and other components first at their low values then at their high values in the ranges a total of 35.34 to 67 for a range of catalyst from 2.1 to 2.9 wt%.  This range overlaps that of pending Claim 3 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶ 0026 the base catalyst for a catalytic process for curing to provide a film forming effect.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Jaksa a composition consisting of aminopropyltrimethoxysilane and anhydrous solvent of toluene or acetone or ethanol or ethyl alcohol for coating substrates with a film, where from Li also directed to a composition with aminosilane and a solvent of acetone has a triethylamine catalyst to form a film on substrates like ceramics and glass and polymers, the triethylamine catalyst is used with the APTMS and acetone or ethanol of Jaksa motivated to have film formation on various substrates including ceramics and glass as for pending Claims 1-4, 6 and 8.  Furthermore the combination of Li with Jaksa as a reasonable expectation of success to one skilled in the art because both have aminosilane in a coating for forming a film from a composition with solvent of acetone or ethanol on silicon containing substrates like wafers, ceramics and glass.   
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as obvious over Jaksa in view of US 6,020,028, Kinneberg (hereinafter “Kinneberg”).  
Regarding Claims 1-4, 6 and 8, Jaksa is applied as to Claims 1, 6 and 8 and hereby incorporated herein.  Although Jaksa discloses a composition consisting of APTMS of formula (I) and anhydrous solvent, i.e. water content not more than 0.01 wt% for Claims 1 and 8, however Jaksa does not expressly disclose a catalytic agent like those of pending Claim 1 or amounts as in Claims 2-4.  
Kinneberg is directed like Jaksa to a treatment solution or composition with aminosilane and solvent like ethanol as disclosed in the abstract and col. “C” and lines of: C1, 3-7; C3, 40 to C4, 19; C8, 29-32; C11, 20-45 and at example 1 and claims 1-4 of a treatment solution composition and a method of coating a substrate {e.g. a tile} comprising steps of applying the composition on a surface of the substrate, drying it and then applying a topcoat composition (e.g. a polyurethane finish) to obtain a coated substrate.  The treatment solution has alkanolamines intentionally incorporated with aminosilanes for surface films to provide exceptional levels of adhesive performance when overcoated with any of a variety of paints and polymers.  The aminosilane as a coupling agent in combination with bifunctional alkanolamine catalyst additives improve adhesion of coatings and polymers to siliceous and polymeric surfaces with wide applicability to paints, including polyurethane coatings {reading on alkanolamine like methanolamine, ethanolamine, and propanolamine (See r of pending Claim 1}.  It provides bonding to siliceous, polymeric, and other surface types.  From Example 1 the composition comprises: 0.44 wt% of an organosilane (e.g. 3.5 g of N-{2-aminoethyl)-3-aminopropyltrimethoxysilane (AEAPS)) {reading on pending Claims 1 and 2}, 0.11-0.23 wt% of a catalytic agent (e.g. 0.88-1.8 g of an alkanolamine){reading on pending Claims 1 and 3}, and 99 wt% of an organic solvent (e.g. 1.0 L of isopropanol, having a density of 0. 786 g/mL) (reading on pending Claims 1 and 4}, based on the total weight of about 790 g of the composition.  
At Col. 11 the aminosilanes are substances corresponding to the formula:   R2NH(CH2)3 Si(OR1)3 in which  R1 is CH3 -- or C2H5 -- or another lower alkyl or alkylacyl group, and R2 is H-- or an alkyl group or R3 NH(CH2 CH2)--, and R3 is H-- or an alkyl group or CH2 CH(C6 H4)CH—meeting formula (I) of pending Claim 1 as 3-aminopropyltriethoxysilane as disclosed in claim 4 of Kinneberg for pending Claim 6}.  
Also from Col. 11, lines 34-45, alkanolamines are substances containing one amino nitrogen and one hydroxyl group and corresponds to the formula:  R1 R2N(R3)OH in which R1 and R2 are independently H-- or lower alkyl of from 1 to 3 carbons in length, and R3 is an aliphatic or --(CH2)2 O(CH2)2 -- linking group of from 2 to 5 atoms in length.   From this formula with R1 R2 as hydrogen and R3 as aliphatic group of 3 atoms in length the alkanolamine of methanolamine, ethanolamine and propanolamine {meets pending Claim 1 with R1 R2 independently as H for ethanolamine, propanolamine, and butanolamine.}    
From Col. 8 and claim 3 of Kinneberg ethanol solvent can replace isopropanol of example 1 to meet pending Claim 8.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Jaksa a composition consisting of aminopropyltrimethoxysilane and anhydrous solvent of toluene or acetone or ethanol or ethyl alcohol for coating substrates with a film, where from Kinneberg also directed to a composition with aminosilane and a solvent of ethanol as equivalent to isopropanol having a alkanolamine catalyst of formula R1 R2N(R3)OH as bifunctional with amine and alcohol which alkanolamine catalyst of like methanoamine, ethanoamine, propanolamine or butanolamine is added to the similar composition of Jaksa to form a surface film motivated to provide exceptional levels of adhesive performance when overcoated with any of a variety of polymers and to improve adhesion of coatings and polymers to siliceous and polymeric surfaces with wide applicability to paints, including polyurethane coatings on substrates like ceramics and glass and polymers as for pending Claims 1-4, 6 and 8.  Furthermore the combination of Kinneberg with Jaksa as a reasonable expectation of success to one skilled in the art because both have aminosilane in a coating for forming a film from a composition with solvent of ethanol on silicon containing substrates like wafers, ceramics and glass.   
Response to Arguments
Applicants’ amendments with arguments filed 7/19/2022 with respect to prior rejections under 35 U.S.C. 112 and 102 over the previous art of record are persuasive.  The prior 112(b) rejection and such 102 rejections are withdrawn.  Applicants’ other arguments have been fully considered but they are considered moot because of the new ground of rejections.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787